                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                             CASE NO. C16-1866-JCC
      ADVOCATES,
10
                                                          MINUTE ORDER
11                           Plaintiff,
                 v.
12
      THE U.S. DEPARTMENT OF COMMERCE et
13    al.,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the stay
19   (Dkt. No. 162). The motion is GRANTED. The stay is EXTENDED for 60 days from the date of
20   entry of this order. The parties are DIRECTED to file a motion to govern on or before the
21   expiration of the stay. In addition, Plaintiff, the Federal Defendants, and the State of Washington
22   are DIRECTED to (1) share all written settlement communications with the Washington State
23   Farm Bureau and Washington Cattlemen’s Association and to (2) invite the Washington State
24   Farm Bureau and Washington Cattlemen’s Association to all substantive oral settlement
25   communications.
26          //

     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
 1        DATED this 6th day of December 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 2
